UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1164



FIKRE GETACHEW,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-497-592)


Submitted:   July 27, 2005                 Decided:   August 12, 2005


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner.     Kenneth L.
Wainstein, United States Attorney, Madelyn E. Johnson, Heather R.
Phillips, Assistant United States Attorneys, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fikre    Getachew,    a   native   and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture. Because the Board

affirmed under its streamlined process, see 8 C.F.R. § 1003.1(e)(4)

(2005), the immigration judge’s decision is the final agency

determination.     Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir.

2004).

          Getachew challenges the immigration judge’s finding that

she failed to meet her burden of proof to qualify for asylum.            We

will reverse this decision only if the evidence “was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir. 2002) (quotation marks and citations omitted).                We have

reviewed the administrative record and the immigration judge’s

decision and find that substantial evidence supports the conclusion

that Getachew failed to establish past persecution or the well-

founded   fear    of   future   persecution    necessary     to   establish

eligibility for asylum.     See 8 C.F.R. § 1208.13(a) (2005) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).


                                    - 2 -
               We    decline     to    address       Getachew’s   challenge      to    the

immigration judge’s credibility determination, as she failed to

raise    the    claim        before    the    Board    to   satisfy   the     exhaustion

requirement         of   8   U.S.C.    §     1252(d)(1)     (2000).     See    Asika    v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125

S. Ct. 861 (2005).            Getachew does not challenge the ruling of the

immigration judge, as affirmed by the Board, on her applications

for withholding of removal or protection under the Convention

Against Torture.              Therefore, these claims are abandoned.                   See

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999).

               Accordingly,       we    deny    the    petition   for   review.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             - 3 -